        Case 1:17-cv-07862-KPF Document 91 Filed 07/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOYAN LIU, GUIZHEN LI, LIBERATO
TENELEMA, FENG WU DU, SHUI XIN
MO, CHONG CHEN, and JUN GENG
LI,

                          Plaintiffs,               17 Civ. 7862 (KPF)

                   -v.-                                   ORDER

CANTEEN 82 INC., ALLEN LI, SONG
ZHENG, and YEH CHING,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Discovery in this case closed on September 30, 2019. (Dkt. #68). On

December 12, 2019, the Court was notified that the parties reached a

settlement on all issues in mediation. (Minute Entry for 12/12/19). However,

the parties never consummated the settlement agreement. On June 26, 2020

Defendants informed the Court that they are out of business and without

sufficient resources to settle on the terms reached at the mediation. (Dkt. #87).

The Court ordered Plaintiffs to notify the Court on or before July 3, 2020 as to

how they would like to proceed with this case. (Dkt. #88).

      On July 9, 2020, Plaintiffs submitted a letter to the Court requesting that

the Court restore this matter to the Court’s calendar and a 60-day period to

complete remaining discovery. (Dkt. #89). Defendants submitted a letter to

the Court the same day requesting a pre-motion conference for their

anticipated motion for partial summary judgment. (Dkt. #90).
        Case 1:17-cv-07862-KPF Document 91 Filed 07/10/20 Page 2 of 2



      Accordingly, the parties are ORDERED to appear for a telephone

conference on July 24, 2020, at 11:30 a.m. to discuss Plaintiffs’ request for

further discovery and Defendants’ request to file a motion for partial summary

judgment. The dial-in information is as follows: At 11:30 a.m. the parties shall

call (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available prior to 11:30 a.m.

      SO ORDERED.

Dated: July 10, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
